2019 IL 122949



                                          IN THE
                                 SUPREME COURT
                                              OF
                            THE STATE OF ILLINOIS




                                     (Docket No. 122949)

     In re APPOINTMENT OF SPECIAL PROSECUTOR (Better Government Association,
               Appellant; the Office of the Special Prosecutor et al., Appellees).


                                Opinion filed January 25, 2019.



          JUSTICE NEVILLE delivered the judgment of the court, with opinion.

          Chief Justice Karmeier and Justices Kilbride, Garman, Burke, and Theis
       concurred in the judgment and opinion.

          Justice Thomas took no part in the decision.



                                          OPINION

¶1         Defendants, the City of Chicago (City) and the office of the special prosecutor
       (OSP), denied the requests of plaintiff, the Better Government Association (BGA),
       to disclose, pursuant to the Freedom of Information Act (FOIA) (5 ILCS 140/1
     et seq. (West 2012)), sealed grand jury documents. 1 In the course of the resulting
     litigation, the circuit court of Cook County entered competing orders regarding
     disclosure. The appellate court rejected disclosure of most of the BGA’s FOIA
     requests, but remanded to the circuit court for an in camera inspection of a specific
     category of documents to determine which, if any, may be disclosed. 2017 IL App
     (1st) 161376.

¶2      This court allowed the BGA’s petition for leave to appeal (Ill. S. Ct. R. 315 (eff.
     Mar. 15, 2016)). We now affirm the judgment of the appellate court.


¶3                                          I. BACKGROUND

¶4       During the early morning of April 24, 2004, an altercation arose between
     Richard Vanecko and David Koschman on Division Street in Chicago. What began
     as an exchange of words escalated to Vanecko punching Koschman in the face,
     causing Koschman to fall backwards and strike his head on the sidewalk. On May
     6, 2004, Koschman died from his injuries resulting from Vanecko’s physical
     assault. Between 2004 and 2011, law enforcement authorities investigated the
     incident. However, no charges were filed against Vanecko or anyone else.

¶5       In December 2011, several members of the Koschman family filed a petition
     for the appointment of a special prosecutor in the criminal division of the circuit
     court of Cook County (hereinafter the criminal court). 2 The petition alleged that
     Vanecko was a nephew of then-Chicago Mayor Richard M. Daley and a grandson
     of former Chicago Mayor Richard J. Daley and that “officials in the Chicago Police
     Department and the State’s Attorney’s Office may have been led by favoritism or
     other improper motives to obstruct the investigation so that [Vanecko] did not face


         1
            This appeal arises from two separate actions in the circuit court, later consolidated before the
     appellate court. The parties described here as plaintiff and defendants had those roles in Better
     Government Ass’n v. Office of the Special Prosecutor, No. 15-CH-4183 (Cir. Ct. Cook County),
     and different roles in In re Appointment of Special Prosecutor, No. 11-Misc.-46 (Cir. Ct. Cook
     County).
          2
            The circuit court of Cook County is a unified court of general jurisdiction that is divided into
     divisions as a matter of administrative convenience. See Droen v. Wechsler, 271 Ill. App. 3d 332,
     336-37 (1995); Colaric v. Norstrom, 146 Ill. App. 3d 352, 355 (1986); In re Marriage of Peshek, 89
Ill. App. 3d 959, 966-67 (1980). However, for our convenience, we will refer to the circuit court
     divisions relevant to the instant case as the “criminal court” and the “chancery court.”




                                                     -2-
     criminal charges.” In April 2012, the criminal court granted the petition and
     appointed Dan K. Webb as special prosecutor. See 55 ILCS 5/3-9008 (West 2010).
     The court ordered Webb to investigate (1) whether criminal charges should be filed
     against anyone in connection with Koschman’s death and (2) whether “employees
     of the Chicago Police Department and the Cook County State’s Attorney’s Office
     acted intentionally to suppress and conceal evidence, furnish false evidence, and
     generally impede the investigation into Mr. Koschman’s death.” The court also
     ordered Webb to submit a final report “detailing the progress and ultimate results of
     the investigation and any criminal prosecutions commenced.”

¶6       The court further ordered that “the Special Prosecutor shall be empowered to
     hire and direct a staff of deputy attorneys, investigators, and such other
     administrative personnel as necessary to discharge the duties of the Office of the
     Special Prosecutor.” The order memorialized the understanding “that in
     performance of his duties the Special Prosecutor shall utilize office space provided
     by his law firm *** with reimbursement for incidental costs for telephone or
     internet connections, or other office equipment and miscellaneous expenses
     incurred.”

¶7       In May 2012, on petition of the special prosecutor, the criminal court impaneled
     a special grand jury, and on June 14, 2012, the court granted the special
     prosecutor’s motion for a protective order. The order placed under seal “all Grand
     Jury materials, including but not limited to subpoenas, target letters, and other
     correspondence related to the service of a Grand Jury subpoena, sent by the [OSP]
     to any individual or entity in connection with this investigation.” Also, the
     protective order prohibited “individuals or entities who receive Grand Jury
     materials from the [OSP] in connection with this investigation *** from further
     disseminating that material or information contained therein.” Further, the criminal
     court placed under seal both the OSP’s motion and the protective order itself.

¶8       During the course of the OSP investigation, the special grand jury obtained
     information from 146 witnesses through testimony and witness interviews. The
     special grand jury issued 160 subpoenas for documentary evidence and testimony,
     and collected more than 22,000 documents totaling more than 300,000 pages. On
     December 3, 2012, the special grand jury indicted Vanecko for involuntary
     manslaughter in connection with Koschman’s death.




                                             -3-
¶9         On September 18, 2013, after the OSP informed the criminal court that no
       further indictments would be sought against employees of the Chicago Police
       Department or the Cook County State’s Attorney’s Office for their actions related
       to Koschman’s death, the court discharged the special grand jury. That same day,
       the OSP filed its report, which the court placed under seal to preserve Vanecko’s
       right to a fair trial. On January 31, 2014, Vanecko pled guilty as charged. On
       February 4, 2014, the court unsealed the report and released it to the public.

¶ 10       A few days later, the Chicago Sun-Times submitted a FOIA request to the City
       seeking copies of all subpoenas received from the OSP and all documents and
       records provided to the OSP. The City denied the request based on the June 2012
       protective order and requested the criminal court to unseal the June 14, 2012,
       protective order, which the court did on March 27, 2014. On the City’s motion, the
       court entered a June 2014 order clarifying its June 2012 protective order. The 2014
       protective order prohibited the City from complying with any FOIA request that
       identified or characterized documents as having been disseminated to the OSP in
       furtherance of the Koschman investigation. Further, the 2014 order provided that
       the June 2012 protective order remained in effect and that it limited only the
       identification of any documents or other records as being grand jury materials.

¶ 11       In January 2015, the BGA submitted the instant FOIA requests to defendants.
       The BGA sought from the OSP (1) documents sufficient to show the names of
       everyone whom the OSP interviewed; (2) copies of statements by and
       communications with Daley family members, their attorney, and the City’s
       corporation counsel at the time; and (3) copies of itemized invoices and billing
       records. The BGA sought from the City essentially the same documents that the
       Chicago Sun-Times had previously requested, copies of all subpoenas received
       from the OSP and all records and documents provided to the OSP. Each defendant
       sent a response letter denying the BGA’s FOIA request, explaining that all of the
       materials requested were exempt from FOIA because disclosure was prohibited by
       state law.

¶ 12      In March 2015, the BGA filed a complaint for declaratory and injunctive relief
       against the OSP, the mayor’s office and the law department of the City of Chicago,
       and the Chicago Police Department. The BGA’s lawsuit was assigned to chancery




                                              -4-
       court, which declined to transfer the action to criminal court in conjunction with the
       protective orders.

¶ 13       The OSP and the City each filed a motion to dismiss the BGA’s complaint
       pursuant to section 2-619(a)(9) of the Code of Civil Procedure (735 ILCS
       5/2-619(a)(9) (West 2014)). Each defendant asserted that the requested materials
       were exempt from disclosure pursuant to section 7(1)(a) of FOIA (5 ILCS
       140/7(1)(a) (West 2014)) because disclosure was prohibited by state law
       concerning the secrecy of grand jury proceedings.

¶ 14       The OSP asserted that section 112-6 of the Code of Criminal Procedure of 1963
       (Code) (725 ILCS 5/112-6 (West 2014)) prohibited disclosure. The chancery court
       granted the OSP’s motion to dismiss. The court found that section 112-6 prohibited
       disclosure of the requested materials, which rendered them exempt from disclosure
       pursuant to section 7(1)(a) of FOIA.

¶ 15       The City asserted that the criminal court’s protective orders prohibited
       disclosure, which rendered the requested materials exempt from disclosure
       pursuant to section 7(1)(a) of FOIA. The City also asserted that it would be held in
       contempt of court if it disregarded the protective orders. However, the chancery
       court denied the City’s motion to dismiss. The chancery court rejected the City’s
       argument that a court order alone creates a FOIA exemption. Accordingly, the
       chancery court found that the criminal court’s protective orders did not constitute
       state law that would render the requested materials exempt from disclosure
       pursuant to section 7(1)(a) of FOIA.

¶ 16       At the suggestion of the chancery court, the City returned to criminal court and
       requested modification of the protective orders in light of the chancery court’s
       ruling. The criminal court declined to modify the protective orders.

¶ 17       The City filed an answer and affirmative defenses to the BGA’s complaint. The
       City and the BGA then filed cross-motions for judgment on the pleadings, adopting
       their respective arguments made in the context of the City’s motion to dismiss. The
       chancery court granted judgment on the pleadings in favor of the BGA and denied
       the City’s motion therefor. Noting the conflict with the criminal court’s orders, the
       chancery court stayed the City’s disclosure obligations pending appeal.




                                               -5-
¶ 18        The litigation generated multiple appeals, which the appellate court
       consolidated. 2017 IL App (1st) 161376, ¶ 29. 3 The BGA appealed from the
       chancery court’s dismissal of its FOIA request to the OSP. The appellate court
       affirmed the dismissal in large part (id. ¶¶ 54-65) but concluded that the OSP’s
       invoices and billing records that the BGA requested were not categorically
       protected from disclosure. The appellate court reversed and remanded so that the
       chancery court could conduct an in camera inspection to determine what, if any,
       billing records may be disclosed. 4 Id. ¶¶ 66-70.

¶ 19       Also, the City appealed from the chancery court’s grant of judgment on the
       pleadings in favor of the BGA. The appellate court reversed the judgment in favor
       of the BGA and entered judgment on the pleadings in favor of the City. Id.
       ¶¶ 40-53; see Ill. S. Ct. R. 366(a)(5) (eff. Feb. 1, 1994). The appellate court
       expressly refused to address the issue of whether the criminal court’s protective
       orders constituted state law that would render the requested materials exempt from
       disclosure pursuant to section 7(1)(a) of FOIA. Rather, the appellate court held that
       the protective orders took precedence over the disclosure requirements of FOIA.
       2017 IL App (1st) 161376, ¶ 46.

¶ 20        The BGA appeals to this court. We granted the Reporters Committee for
       Freedom of the Press leave to submit an amicus curiae brief in support of the BGA.
       Ill. S. Ct. R. 345 (eff. Sept. 20, 2010).


¶ 21                                           II. ANALYSIS

¶ 22       Before this court, the BGA assigns error to the appellate court’s (1) partial
       dismissal of the FOIA complaint against the OSP and (2) grant of judgment on the
       pleadings in favor of the City. In both procedural settings, our review is de novo.
       See, e.g., Better Government Ass’n v. Illinois High School Ass’n, 2017 IL 121124,
       ¶ 21 (section 2-619 dismissal); Gillen v. State Farm Mutual Automobile Insurance

           3
              Beyond the claims presented here, the City additionally appealed from the circuit court’s
       denial, in In re Appointment of Special Prosecutor, No. 11-Misc.-46 (Cir. Ct. Cook County), of the
       City’s motion to modify the protective order. The appellate court affirmed that order, and the City
       did not file a petition for leave to appeal to this court.
            4
              Before this court, neither the City nor the OSP challenges the appellate court’s judgment on
       in camera inspection of the OSP’s billing records.




                                                     -6-
       Co., 215 Ill. 2d 381, 385 (2005) (judgment on the pleadings). Whether FOIA
       mandates disclosure from each defendant requires us to construe various statutory
       provisions. Statutory construction presents a question of law reviewed de novo.
       In re M.M., 2016 IL 119932, ¶ 15.

¶ 23       In construing FOIA, we are guided by familiar principles. The primary
       objective in construing a statute is to ascertain and give effect to the intent of the
       legislature. The most reliable indicator of legislative intent is the language of the
       statute, given its plain and ordinary meaning. Better Government Ass’n, 2017 IL
121124, ¶ 22; Southern Illinoisan v. Department of Public Health, 218 Ill. 2d 390,
       415 (2006). A statute is viewed as a whole. Therefore, words and phrases must be
       construed in light of other relevant statutory provisions and not in isolation.
       Southern Illinoisan, 218 Ill. 2d at 415; Williams v. Staples, 208 Ill. 2d 480, 487
       (2004). Each word, clause, and sentence of a statute must be given a reasonable
       meaning, if possible, and should not be rendered superfluous. Also, the court may
       consider the reason for the law, the problems sought to be remedied, the purposes to
       be achieved, and the consequences of construing the statute one way or another.
       Better Government Ass’n, 2017 IL 121124, ¶ 22; Williams, 208 Ill. 2d at 487.
       Further, a court presumes that the legislature did not intend absurdity,
       inconvenience, or injustice in enacting legislation. Southern Illinoisan, 218 Ill. 2d
       at 415.

¶ 24       FOIA expressly declares its underlying public policy and legislative intent.
       Section 1 provides that “all persons are entitled to full and complete information
       regarding the affairs of government and the official acts and policies of those who
       represent them as public officials and public employees consistent with the terms of
       this Act.” 5 ILCS 140/1 (West 2014). Section 1 explains that “[s]uch access is
       necessary to enable the people to fulfill their duties of discussing public issues fully
       and freely, making informed political judgments and monitoring government to
       ensure that it is being conducted in the public interest.” Id. Consequently, section 1
       provides that “[i]t is a fundamental obligation of government to operate openly and
       provide public records as expediently and efficiently as possible in compliance
       with this Act.” Id.

¶ 25      Based on this clear expression of legislative intent, this court has held that
       public records are presumed to be open and accessible. Lieber v. Board of Trustees




                                                -7-
       of Southern Illinois University, 176 Ill. 2d 401, 407 (1997). FOIA is to be liberally
       construed to achieve the goal of providing the public with easy access to
       government information. Southern Illinoisan, 218 Ill. 2d at 416 (and cases cited
       therein). Consequently, FOIA’s exceptions to disclosure are to be construed
       narrowly so as not to defeat the intended statutory purpose. Id. at 416-17. Thus,
       when a public body receives a proper request for information, it must comply with
       that request unless one of FOIA’s narrow statutory exemptions applies. 5 ILCS
       140/3(a) (West 2014); see Southern Illinoisan, 218 Ill. 2d at 417; Lieber, 176 Ill. 2d
       at 407-08. 5 Having discussed the statutory backdrop, we address the BGA’s
       arguments as to each defendant.


¶ 26                                           A. The OSP

¶ 27       We first address the BGA’s contention that the appellate court erred in
       affirming the chancery court’s order dismissing count I of its complaint. In count I,
       the BGA alleged the OSP violated section 3(a) of FOIA by failing to disclose
       certain materials generated in the course of the grand jury investigation. The
       chancery court dismissed count I pursuant to section 2-619(a)(9) of the Code of
       Civil Procedure.

¶ 28        The purpose of a motion to dismiss under section 2-619 is to dispose of issues
       of law and easily proved issues of fact early in the litigation. Van Meter v. Darien
       Park District, 207 Ill. 2d 359, 367 (2003). Section 2-619(a)(9) permits involuntary
       dismissal where the alleged claim is barred by an affirmative matter that avoids the
       legal effect of or defeats the claim. 735 ILCS 5/2-619(a)(9) (West 2014). The
       moving party admits the legal sufficiency of the complaint but asserts that some
       affirmative matter defeats the claim. When ruling on a section 2-619 motion, a
       court must interpret all pleadings and supporting documents in favor of the
       nonmoving party. Bjork v. O’Meara, 2013 IL 114044, ¶ 21. An affirmative matter
       is “something in the nature of a defense which negates the cause of action
       completely or refutes crucial conclusions of law or conclusions of material fact
       contained in or inferred from the complaint.” Illinois Graphics Co. v. Nickum, 159
Ill. 2d 469, 486 (1994).

           5
            The City and the OSP are “public bodies” in terms of FOIA. See 5 ILCS 140/2(a) (West 2014)
       (City); 2017 IL App (1st) 161376, ¶ 56 (OSP).




                                                    -8-
¶ 29       Section 7(1) of FOIA provides that certain categories of records “shall be
       exempt from inspection and copying.” 5 ILCS 140/7(1) (West 2014). Pertinent to
       this appeal, section 7(1)(a) provides for the following disclosure exemption:
       “Information specifically prohibited from disclosure by federal or State law or rules
       and regulations implementing federal or State law.” Id. § 7(1)(a). The chancery
       court found that disclosure of the requested materials was prohibited under section
       112-6(c)(1) of the Code (725 ILCS 5/112-6(c)(1) (West 2014)), which bars
       disclosure of “matters occurring before the Grand Jury,” rendering the requested
       materials exempt from disclosure pursuant to section 7(1)(a) of FOIA.

¶ 30       “The grand jury is an English institution, brought to this country by the early
       colonists and incorporated in the Constitution by the Founders.” People v. Jones,
       19 Ill. 2d 37, 42 (1960). The function of a grand jury is not to determine the
       sufficiency of evidence to convict (United States v. Calandra, 414 U.S. 338,
       343-44 (1974)) but rather to determine whether there is probable cause to believe a
       crime has been committed and, in the process, exonerate innocent individuals
       accused of crimes (In re May 1991 Will County Grand Jury, 152 Ill. 2d 381, 392
       (1992)).

¶ 31       The rule of secrecy surrounding grand jury proceedings is a common-law
       concept recognized as a fundamental component of both federal and state criminal
       procedural law. See, e.g., Douglas Oil Co. of California v. Petrol Stops Northwest,
       441 U.S. 211, 218 n.9 (1979) (“Since the 17th century, grand jury proceedings have
       been closed to the public, and records of such proceedings have been kept from the
       public eye.”); People v. Boston, 2016 IL 118661, ¶ 49 (Burke, J., dissenting)
       (“Grand jury proceedings are secret [citation], and this secrecy is fundamental to
       our criminal procedure.” (Internal quotation marks omitted.)).

¶ 32       The policy reasons given for maintaining grand jury secrecy are preventing the
       flight of persons under indictment or investigation, protecting grand jurors from
       possible undue influence or intimidation, preventing subornation of perjury,
       encouraging prospective witnesses to testify freely and truthfully, and protecting
       the innocent from unwarranted exposure. See, e.g., Douglas Oil Co., 441 U.S. at
       219 n.10; People v. Johnson, 31 Ill. 2d 602, 605-06 (1964); Board of Education,
       Community Unit School District No. 200 v. Verisario, 143 Ill. App. 3d 1000,
       1010-11 (1986).




                                               -9-
¶ 33       Section 112-6 of the Code addresses the secrecy of grand jury proceedings in
       the Illinois state criminal justice system. Subsection (b) of section 112-6 provides
       that “[m]atters other than the deliberations and vote of any grand juror shall not be
       disclosed by the State’s Attorney, except as otherwise provided for in subsection
       (c).” 725 ILCS 5/112-6(b) (West 2014). Subsection (c)(1), subject to certain
       exceptions not relevant here, prohibits the disclosure of “matters occurring before
       the Grand Jury.” Id. § 112-6(c)(1).

¶ 34      The BGA contends the appellate court erred in finding that the materials it
       sought constituted “matters occurring before the grand jury.” It argues the court
       applied an “unduly broad interpretation” of the phrase. According to the BGA, the
       phrase should be construed narrowly when it serves as a basis for an exemption
       under FOIA. The BGA further contends its application should be limited to
       exempting material actually presented to the grand jury and to documents showing
       what transpired in the grand jury room. We disagree.

¶ 35       Section 112-6 of the Code is modeled after Rule 6(e) of the Federal Rules of
       Criminal Procedure. People ex rel. Sears v. Romiti, 50 Ill. 2d 51, 58-59 (1971).
       Rule 6(e) prohibits grand jurors, government attorneys, and other persons attached
       to federal grand jury proceedings from disclosing a “matter occurring before the
       grand jury.” Fed. R. Crim. P. 6(e)(2)(B)(i)-(vii). Because the federal and state
       statutes incorporate substantially similar language, we may look to federal cases
       interpreting the federal statute in construing the similarly worded Illinois statute.
       See People ex rel. Lignoul v. City of Chicago, 67 Ill. 2d 480, 484 (1977); Mashal v.
       City of Chicago, 2012 IL 112341, ¶ 24 (looking to federal case law for guidance in
       construing phrase “decision on the merits” as used in state class certification statute
       where statute was modeled on federal rule of civil procedure); Verisario, 143 Ill.
       App. 3d at 1005.

¶ 36       Federal courts interpreting the phrase “matters occurring before the grand jury”
       for purposes of Rule 6(e) have found that the phrase encompasses any material that
       tends to “reveal some secret aspect of the grand jury’s investigation, [including] the
       identities of witnesses or jurors, the substance of testimony, the strategy or
       direction of the investigation, the deliberations or questions of jurors, and the like.”
       (Internal quotation marks omitted.) Lopez v. Department of Justice, 393 F.3d 1345,
       1349 (D.C. Cir. 2005); see United States v. Phillips, 843 F.2d 438, 441 (11th Cir.




                                                - 10 -
       1988) (“The term ‘matters occurring before the grand jury’ has been defined to
       include anything that will reveal what transpired during the grand jury
       proceedings.”).

¶ 37       In its FOIA request, the BGA sought disclosure of the following material from
       the OSP: “Documents sufficient to show the names of everyone interviewed by
       Dan Webb’s special prosecutors in relation to the David Koschman/Richard
       Vanecko case,” “[c]opies of any and all statements by and communications with
       Daley family members and their attorneys” and “the same information for Mara
       Georges [(the City’s Corporation Counsel)],” and “[c]opies of any and all itemized
       invoices and billing records for the special prosecutor’s team.”

¶ 38       The appellate court determined that all of the requested material, except for the
       itemized invoices and billing records, constituted “matters occurring before the
       grand jury” protected from public disclosure by section 112-6 of the Code because
       their disclosure would reveal the identity of the witnesses and the strategy or
       direction of the grand jury investigation. 2017 IL App (1st) 161376, ¶¶ 64-67.

¶ 39       We agree with the appellate court’s analysis given the facts in the instant
       proceedings. In this particular case, the material the appellate court found was
       protected from disclosure by section 112-6 clearly contained information related to
       the grand jury proceeding that, if made public, would disclose matters occurring
       before the grand jury. The BGA’s first FOIA request would reveal the identities of
       the witnesses, which are matters occurring before the grand jury. See, e.g., In re
       Motions of Dow Jones & Co., 142 F.3d 496, 505 (D.C. Cir. 1998) (matters
       occurring before the grand jury include the identities of witnesses, and the
       government is not free to “publish lists of prospective or former grand jury
       witnesses” (internal quotation marks omitted)). And in regard to the BGA’s second
       FOIA request, it cannot seriously be contended that the disclosure of such
       statements and communications would not be reflective of statements made before
       the grand jury revealing the strategy or direction of the grand jury investigation.

¶ 40      The BGA alternatively argues that, even if the requested materials constitute
       “matters occurring before the grand jury,” they should still be disclosed pursuant to
       subsection (c)(3) of section 112-6 of the Code. This subsection allows disclosure of
       grand jury materials “when a law so directs.” 725 ILCS 5/112-6(c)(3) (West 2014).
       The BGA contends that section 3(a) of FOIA is such a law.



                                              - 11 -
¶ 41      Section 3(a) of FOIA provides in relevant part that “[e]ach public body shall
       make available to any person for inspection or copying all public records.” 5 ILCS
       140/3(a) (West 2014). The BGA argues that, under subsection (c)(3) of section
       112-6 of the Code, section 3(a) of FOIA is a law that directs the disclosure of the
       grand jury materials at issue.

¶ 42      The BGA made the same argument in the appellate court, and it was rejected.
       The appellate court reasoned:

          “We believe that the clause ‘when a law so directs’ in section 112-6(c)(3)
          addresses situations of particularized necessity, such as disclosure to a court
          clerk or to confront a witness in a criminal trial with his prior contrary
          testimony. Despite exhaustive briefing, no party has cited a case where section
          112-6 of the Code was held not to trigger a section 7(1)(a) exemption. We agree
          with the OSP that adopting the BGA’s expansive interpretation of ‘when a law
          so directs’ would render the secrecy provisions in section 112-6 of the Code ‘a
          dead letter,’ because FOIA would effectively nullify them.” (Emphasis in
          original.) 2017 IL App (1st) 161376, ¶ 63.

¶ 43       We agree with the appellate court’s reasoning. If we adopted the BGA’s
       position, documents could be disclosed through a FOIA request, even if they
       pertained to matters occurring before the grand jury. As a result, there would be few
       if any grand jury matters that could not be obtained through a FOIA request. Such a
       rule would effectively nullify the grand jury secrecy protections provided by
       section 112-6.

¶ 44       The BGA contends that, even if we adopt the appellate court’s “not improper”
       analysis, which we examine in the next section of this opinion, we should still find
       that it was “improper” for the OSP to withhold the requested material given the
       public interest in their disclosure and in light of the fact that some of the material
       had already been disclosed. Again, we must disagree.

¶ 45       The material the BGA claims the OSP previously disclosed consisted of
       material the criminal court requested to enable it to assess the progress of the
       criminal investigation. The OSP was simply executing its court-mandated duty as a
       special prosecutor when it submitted the material to the criminal court.
       Accordingly, based on our subsequent discussion, the OSP did not “improperly”




                                               - 12 -
       withhold the requested material in terms of section 11(d) of FOIA. See 2017 IL
       App (1st) 161376, ¶ 46 (compliance with lawful court order does not constitute
       “improper” withholding).

¶ 46       Also, we disagree with the BGA’s assertion that disclosure of the requested
       grand jury material was in the public interest. In discussing the need for
       maintaining secrecy of grand jury proceedings in the federal court system under
       Federal Rule of Criminal Procedure 6(e), the United States Supreme Court has held
       that disclosure of grand jury materials is appropriate only in cases where the need
       for disclosure outweighs the public interest in secrecy. Douglas Oil Co., 441 U.S. at
       223.

¶ 47       A party seeking disclosure of grand jury material must demonstrate a
       “particularized need” for disclosure that outweighs the policies supporting the
       secrecy of grand jury proceedings. Wisconsin v. Schaffer, 565 F.2d 961, 965 (7th
       Cir. 1977). Parties must show that the material they seek is needed to avoid a
       possible injustice and that their request is structured to cover only material so
       needed. In re Matter of Grand Jury Proceedings, Special September, 1986, 942
F.2d 1195, 1198 (7th Cir. 1991) (citing Douglas Oil Co., 441 U.S. at 222).

¶ 48       The BGA has not shown particularized need for disclosure of the requested
       material. Instead, the BGA argues that disclosure of the requested material would
       serve the public interest in detecting and deterring political and prosecutorial
       corruption. Such generalized statements do not constitute “particularized need.”
       See, e.g., United States v. Edelson, 581 F.2d 1290, 1291 (7th Cir. 1978)
       (unsupported speculation about what disclosure would reveal insufficient to
       constitute a “particularized need”).

¶ 49        In sum, section 112-6 of the Code prohibited disclosure of the requested
       material, triggering the exemption provided by section 7(1)(a) of FOIA. Therefore,
       we affirm that portion of the appellate court’s judgment that affirmed the chancery
       court’s order dismissing count I of the BGA’s complaint. We likewise leave
       undisturbed that portion of the appellate court’s judgment reversing the chancery
       court’s order in part and remanding for in camera review of the OSP’s invoices and
       billing records.




                                              - 13 -
¶ 50                                       B. The City

¶ 51      The BGA contends that the appellate court erred in reversing the chancery
       court’s grant of judgment on the pleadings in favor of the BGA and granting
       judgment on the pleadings in favor of the City. The BGA argues that the criminal
       court’s protective orders cannot provide the City with a basis for not complying
       with the BGA’s FOIA requests.

¶ 52       A motion for judgment on the pleadings, as provided by section 2-615(e) of the
       Code of Civil Procedure (735 ILCS 5/2-615(e) (West 2014)), is essentially a
       motion for summary judgment that is limited to the pleadings. Lebron v. Gottlieb
       Memorial Hospital, 237 Ill. 2d 217, 227 (2010). In ruling on the motion, a court
       will consider only those facts apparent from the face of the pleadings, matters
       subject to judicial notice, and judicial admissions in the record. All well-pleaded
       facts and reasonable inferences therefrom are taken as true. Gillen, 215 Ill. 2d at
       385; H&M Commercial Driver Leasing, Inc. v. Fox Valley Containers, Inc., 209 Ill.
2d 52, 56-57 (2004). Judgment on the pleadings is proper when the pleadings
       disclose no genuine issue of material fact and the movant is entitled to judgment as
       a matter of law. Lebron, 237 Ill. 2d at 227; Gillen, 215 Ill. 2d at 385.

¶ 53       Throughout these proceedings, the City cited GTE Sylvania, Inc. v. Consumers
       Union of the United States, Inc., 445 U.S. 375 (1980), to alternatively argue that it
       would be held in contempt of court if it disregarded the criminal court’s protective
       orders and that the legislature did not intend for public bodies to commit contempt
       of court in complying with FOIA requests. As earlier noted, the chancery court
       rejected this argument, but the appellate court accepted it. The appellate court noted
       that section 11(d) of FOIA authorizes a circuit court to order FOIA disclosure only
       where the public body has “improperly withheld” the requested documents. 2017
IL App (1st) 161376, ¶ 45; see 5 ILCS 140/11(d) (West 2014). Relying on GTE
       Sylvania, which construed the federal counterpart to section 11(d), the appellate
       court held that “a lawful court order must take precedence over the disclosure
       requirements of FOIA and that a public body refusing to disclose documents
       because a court order commands it to do so does not always withhold those
       documents ‘improperly.’ ” 2017 IL App (1st) 161376, ¶ 46.

¶ 54      The BGA argues that we should not refer to federal FOIA decisions in
       construing section 11(d) of FOIA because “our statute differs materially from the



                                               - 14 -
       federal FOIA statute.” We disagree. The General Assembly patterned FOIA after
       the federal FOIA. Compare 5 ILCS 140/1 et seq. (West 2014), with 5 U.S.C. § 552
       (2012). Both statutes mandate that a public body must comply with a proper request
       for disclosure unless the requested material falls within a specific and narrowly
       construed statutory exemption. Compare Southern Illinoisan, 218 Ill. 2d at 416-17,
       and Lieber, 176 Ill. 2d at 407-08 (both cases discussing FOIA), with Milner v.
       Department of the Navy, 562 U.S. 562, 565 (2011) (discussing federal FOIA).

¶ 55       Due to the similarity of the statutes, Illinois courts often look to federal case law
       construing the federal FOIA for guidance in construing FOIA. See Hamer v. Lentz,
       132 Ill. 2d 49, 58 (1989); Korner v. Madigan, 2016 IL App (1st) 153366, ¶ 10;
       Hites v. Waubonsee Community College, 2016 IL App (2d) 150836, ¶ 60; State
       Journal-Register v. University of Illinois Springfield, 2013 IL App (4th) 120881,
       ¶ 21. Further, case law from other states construing similar freedom of information
       statutes may be persuasive. See Better Government Ass’n v. Village of Rosemont,
       2017 IL App (1st) 161957, ¶ 24.

¶ 56       Section 11 of FOIA provides that any person who is denied access to inspect or
       copy any public record by a public body may file a complaint in the appropriate
       circuit court for declaratory or injunctive relief. 5 ILCS 140/11(a)-(c) (West 2014).
       Specifically, section 11(d) of FOIA provides: “The circuit court shall have the
       jurisdiction to enjoin the public body from withholding public records and to order
       the production of any public records improperly withheld from the person seeking
       access.” (Emphasis added.) Id. § 11(d). Similarly, section 552(a)(4)(B) of the
       federal FOIA provides that, on complaint, the appropriate federal district court “has
       jurisdiction to enjoin the agency from withholding agency records and to order the
       production of any agency records improperly withheld from the complainant.”
       (Emphasis added.) 5 U.S.C. § 552(a)(4)(B) (2012).

¶ 57       The United States Supreme Court has construed section 552(a)(4)(B) of the
       federal FOIA to require a showing of three statutory components before a federal
       court may force disclosure pursuant to the statute. The agency must have
       (1) improperly (2) withheld (3) agency records. United States Department of
       Justice v. Tax Analysts, 492 U.S. 136, 142 (1989); Kissinger v. Reporters
       Committee for Freedom of the Press, 445 U.S. 136, 150 (1980). GTE Sylvania




                                                - 15 -
       focused on whether the first requirement, whether the requested information had
       been improperly withheld, had been satisfied. GTE Sylvania, 445 U.S. at 384.

¶ 58       In GTE Sylvania, a federal district court enjoined the Consumer Product Safety
       Commission (CPSC) from releasing to the public certain documents. After the
       injunction was issued, Consumers Union filed a complaint in another federal
       district court seeking disclosure pursuant to the federal FOIA. Id. at 377-79. The
       Supreme Court reasoned that the CPSC did not “improperly” withhold the
       requested information because a federal court had prohibited its disclosure. Far
       from acting “improperly,” the agency simply lacked any discretion to exercise. Id.
       at 386. The Court explained that its conclusion was “further supported by the
       established doctrine that persons subject to an injunctive order issued by a court
       with jurisdiction are expected to obey that decree until it is modified or reversed,
       even if they have proper grounds to object to the order.” Id. (collecting cases).
       Therefore, the agency was required to obey the injunctions out of respect for the
       judicial process. Id. at 386-87. The Court concluded as follows:

               “There is nothing in the legislative history to suggest that in adopting the
           Freedom of Information Act to curb agency discretion to conceal information,
           Congress intended to require an agency to commit contempt of court in order to
           release documents. *** To construe the lawful obedience of an injunction
           issued by a federal district court with jurisdiction to enter such a decree as
           ‘improperly’ withholding documents under the Freedom of Information Act
           would do violence to the common understanding of the term ‘improperly’ and
           would extend the Act well beyond the intent of Congress.” Id. at 387. 6

¶ 59       Before this court, the BGA argues that “improper withholding” is not a
       substantive legal doctrine in Illinois but merely expresses the conclusion that
       withheld information is not exempt from disclosure. In other words, records are
       “improperly withheld” when they are withheld for any reason outside of the
       statutory list of exemptions.


           6
             The Court indicated two exceptions that do not pertain to the instant case. An injunction does
       not take precedence over a FOIA request where (1) the court issuing the injunction lacked personal
       or subject-matter jurisdiction (GTE Sylvania, 445 U.S. at 386) or (2) the injunction had “ ‘only a
       frivolous pretense to validity’ ” (id. (quoting Walker v. City of Birmingham, 388 U.S. 307, 315
       (1967))).




                                                     - 16 -
¶ 60       This argument is generally correct. As earlier discussed, a public body must
       comply with a proper request for disclosure unless the requested material falls
       within a specific and narrowly construed statutory exemption. Southern Illinoisan,
218 Ill. 2d at 416-17; Milner, 562 U.S. at 565. Accordingly, based on the exclusive
       nature of the exemption scheme, “agency records which do not fall within one of
       the exemptions are ‘improperly’ withheld.” Tax Analysts, 492 U.S. at 151.

¶ 61       However, the BGA further argues that the United States Supreme Court’s
       approach in GTE Sylvania, which the appellate court adopted, “requires a second
       analysis of ‘propriety’ in every FOIA case,” based on standards that are nowhere
       provided. As did the Supreme Court, we reject the “suggestion that GTE Sylvania
       invites courts in every case to engage in balancing *** to determine whether there
       has been an unjustified denial of information. The FOIA invests courts neither with
       the authority nor the tools to make such determinations.” Id. at 155.

¶ 62        Rather, GTE Sylvania explained that the concerns underlying the federal FOIA
       were inapplicable because that agency had made no effort to avoid disclosure and,
       indeed, it was not the agency’s decision to withhold the requested documents. GTE
       Sylvania, 445 U.S. at 386. While “GTE Sylvania represents a departure from the
       FOIA’s self-contained exemption scheme, this departure was a slight one at best,
       and was necessary in order to serve a critical goal independent of the FOIA—the
       enforcement of a court order.” Tax Analysts, 492 U.S. at 155. “Part and parcel of
       the GTE Sylvania decision is the principle that an injunction issued by one court
       against the disclosure of information may not be collaterally attacked in another
       court in a FOIA lawsuit seeking disclosure of that information.” Alley v. United
       States Department of Health & Human Services, 590 F.3d 1195, 1203 (11th Cir.
       2009); see Wagar v. United States Department of Justice, 846 F.2d 1040, 1046 (6th
       Cir. 1988) (explaining that “the facts of the GTE Sylvania case did not concern the
       evils that the FOIA was intended to prevent because the CPSC was simply
       following a lawful court order”); Bangor Publishing Co. v. Town of Bucksport, 682
A.2d 227, 229 (Me. 1996) (concluding that “the [FOIA] actions are impermissible
       collateral attacks on a valid protective order. *** The protective order, as it stands,
       is just and proper cause for the nondisclosure of the documents.”).

¶ 63       For these reasons, we likewise reject the BGA’s argument that applying GTE
       Sylvania to FOIA “would create a dichotomy” between proceedings on judicial




                                               - 17 -
       review and proceedings before the Public Access Counselor (PAC) (see 5 ILCS
       140/9.5 (West 2014)). Section 9.5 of FOIA provides that when a public body denies
       a request to disclose a public document, the requester may ask the PAC to review
       the denial. Id. This section provides requesters with an alternative avenue of redress
       when a public body denies a FOIA request “other than going straight into a lengthy
       and expensive court battle.” Sarah Klaper, The Sun Peeking Around the Corner:
       Illinois’ New Freedom of Information Act as a National Model, 10 Conn. Pub. Int.
       L.J. 63, 73 (2010). The BGA argues that “a protective order or other ‘not improper’
       basis for withholding a record could be used in court but not in an adjudication
       before the PAC.” GTE Sylvania arose in a different context than a typical FOIA
       case and does not concern FOIA’s self-contained statutory exemption scheme but
       rather serves the independent goal of enforcing court orders. Tax Analysts, 492 U.S.
       at 155.

¶ 64        Indeed, the reasoning in GTE Sylvania and its progeny accords with established
       Illinois law. As this court explained long ago:

           “The power of the courts to enforce their orders and judgments is a necessary
           incident to the administration of justice, and if they were without power to
           compel obedience or to prevent unwarranted interference with the
           administration of justice they could not perform their functions or secure the
           rights of litigants, however important.” Court Rose No. 12, Foresters of
           America v. Corna, 279 Ill. 605, 607-08 (1917).

       Accordingly, where a circuit court with personal and subject-matter jurisdiction
       issues an injunction, the injunction must be obeyed, however erroneous it may be,
       until it is modified or set aside by the court itself or reversed by a higher court.
       Disobedience of such an injunction constitutes, and is punishable as, contempt of
       the lawful authority of the court. Board of Education of the Kankakee School
       District No. III v. Kankakee Federation of Teachers Local No. 886, 46 Ill. 2d 439,
       445 (1970); see Court Rose No. 12, 279 Ill. at 607 (collecting cases); People ex rel.
       Illinois State Dental Society v. Norris, 79 Ill. App. 3d 890, 895 (1979) (same). 7


           7
             The BGA argues that the criminal court’s protective orders are erroneous because a court may
       not “impose a gag order on the recipient of a grand jury subpoena in Illinois.” This argument is
       irrelevant to the City’s obligation to comply with the orders.




                                                    - 18 -
¶ 65       The BGA argues that this court “should not allow public bodies to benefit from
       protective orders they were involved in procuring.” This argument has no basis in
       the record. The criminal court issued its original, June 2012, protective order at the
       request of the OSP—not the City. Although the criminal court issued its June 2014
       protective order on the City’s motion, that order merely clarified its original order,
       which the City did not procure.

¶ 66      In the case at bar, after discussing GTE Sylvania, the appellate court concluded:

          “We see no reason, nor any textual distinction in the Illinois FOIA, why the rule
          articulated in GTE Sylvania should not apply with equal force here. *** We
          merely hold, as did the United States Supreme Court in GTE Sylvania, that
          ‘respect for judicial process’ requires that a lawful court order must take
          precedence over the disclosure requirements of FOIA and that a public body
          refusing to disclose documents because a court order commands it to do so does
          not always withhold those documents ‘improperly.’ ” 2017 IL App (1st)
161376, ¶ 46.

       Therefore, following GTE Sylvania, we hold that a lawful court order takes
       precedence over the disclosure requirements of FOIA.

¶ 67       The rule that a FOIA lawsuit may not be used to collaterally attack an
       injunction prohibiting disclosure of records does not mean that there is no remedy
       for the FOIA requester. Rather, the requester must first have the court that issued
       the injunction modify or vacate its order barring disclosure. If the issuing court
       refuses, the FOIA requester may challenge the refusal in a direct appeal rather than
       an impermissible collateral attack. See Alley, 590 F.3d at 1204 (collecting cases);
       see generally People v. Nance, 189 Ill. 2d 142, 145 (2000); Bowman Dairy Co. v.
       Lyons, 2 Ill. 2d 625, 629-30 (1954); Illinois State Dental Society, 79 Ill. App. 3d at
       895-96; People ex rel. Watson v. Spinka, 58 Ill. App. 3d 729, 733 (1978).

¶ 68       Guided by GTE Sylvania and its progeny, and established Illinois law, we
       conclude that the City was required to obey the protective orders out of respect for
       the judicial process. Consequently, based on the facts of this case, the protective
       orders took precedence over the disclosure requirements of FOIA. Therefore, we
       hold that the City did not “improperly withhold” the requested documents within
       the meaning of section 11(d) of FOIA. In light of this holding, we need not address




                                               - 19 -
       the City’s alternative argument that the protective orders constitute state law that
       renders the requested documents exempt from disclosure pursuant to section
       7(1)(a) of FOIA. See, e.g., In re M.M., 2016 IL 119932, ¶ 31. We uphold the
       appellate court’s grant of judgment on the pleadings in favor of the City.

¶ 69       We note that if this court had ordered the City to comply with the BGA’s FOIA
       request, the City asks us to modify the protective orders to allow compliance.
       However, in light of our disposition, we need not and do not address this issue. See,
       e.g., Standard Mutual Insurance Co. v. Lay, 2013 IL 114617, ¶ 35.


¶ 70                                   III. CONCLUSION

¶ 71       For the foregoing reasons, the judgment of the appellate court, which affirmed
       in part and reversed in part the orders of the circuit court, is affirmed.


¶ 72      Appellate court judgment affirmed.

¶ 73      Circuit court judgments affirmed in part and reversed in part.


¶ 74      JUSTICE THOMAS took no part in the consideration or decision of this case.




                                              - 20 -